Citation Nr: 1400268	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  08-36 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a cervical strain, to include a separate compensable rating for radiculopathy.

2.  Entitlement to a compensable rating for bilateral ganglion cysts of the wrists.

3.  Entitlement to a rating in excess of 10 percent for a lumbosacral strain, to include a separate compensable rating for radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to June 1994.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Honolulu, Hawaii Regional Office (RO) of the Department of Veterans Affairs (VA). The claim was previously remanded by the Board in January 2012.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellant brief dated November 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's cervical strain is manifested by forward flexion of cervical spine greater than 30 degrees; combined range of motion greater than 170 degrees; no muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although there is probative evidence of intervertebral disc syndrome (IVDS), there is no evidence of incapacitating episodes.

2.  The Veteran has mild radiculopathy of the left upper extremity.  He is left handed.

3.  For the period prior to February 1, 2012, the Veteran's bilateral wrist ganglion cysts have measured less than 3/4 of an inch in diameter; did not limit the wrist range of motion to less than 15 degrees of dorsiflexion or palmar flexion in line with the forearm; and there was no objective evidence of pain on examination.

4.  For the period from February 1, 2012 to the present, the Veteran's left wrist ganglion cyst has measured less than 3/4 of an inch in diameter; did not limit wrist range of motion to less than 15 degrees of dorsiflexion or palmar flexion in line with the forearm; but there was objective evidence of pain on examination.

5.  For the period from February 1, 2012 to the present, the Veteran's right wrist ganglion cyst has measured less than 3/4 of an inch in diameter; did not limit wrist range of motion to less than 15 degrees of dorsiflexion or palmar flexion in line with the forearm; but there was objective evidence of pain on examination.

6.  The Veteran's lumbosacral strain is manifested by forward flexion of the thoracolumbar spine greater than 60 degrees; combined range of motion greater than 120 degrees; no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no probative evidence of IVDS or incapacitating episodes.

7.  The Veteran has mild sciatic radiculopathy of the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237.

2.  The criteria for a separate 20 percent evaluation, but no more, for left upper extremity radiculopathy (middle radicular group manifestations of the service-connected cervical strain) have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.123, 4.124, DC 8511.

3.  The criteria for a compensable disability rating for ganglion cysts of both wrists prior to February 1, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5214-5215, 4.118, DCs 7800-7805, 7819.

4.  The criteria for a 10 percent disability rating, but no higher, for a left ganglion cyst beginning February 1, 2012 have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5214-5215, 4.118, DCs 7800-7805, 7819.

5.  The criteria for a 10 percent disability rating, but no higher, for a right ganglion cyst beginning February 1, 2012 have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5214-5215, 4.118, DCs 7800-7805, 7819.

6.  The criteria for a rating in excess of 10 percent for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5237.

7.  The criteria for a separate 10 percent evaluation for left lower extremity radiculopathy (sciatic neurologic manifestations of the service-connected lumbosacral strain) have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.123, 4.124, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Legal Principles

Generally, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1. 

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period. In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126. Hart extended Fenderson to all increased evaluation claims.


Analysis

Cervical Strain

The Veteran contends that his cervical strain is more severely disabling than is reflected by the currently assigned 10 percent disability rating.  A June 2005 VA medical record diagnosed the Veteran with chronic neck pain and left arm numbness, noting that it was difficult to determine whether the arm numbness was due to possible carpal tunnel syndrome or cervical radicular pain.  

A November 2005 VA medical record noted that the Veteran had full range of motion in his neck but experienced pain on bending his neck to the left side, which also caused pain to radiate to the left arm.  Sensation was subjectively decreased to light touch on the left arm and muscle strength was normal.

A December 2005 magnetic resonance imaging (MRI) noted possible small focus of syringohydromyelia and spondylitic changes in the remainder of the cervical spine; circumferential thecal sac effacement at C5 to C6 with mild cord flattening; and effacement of the anterior subarachnoid space at C4 to C5 with mild cord flattening.  

In a December 2005 VA medical record, the Veteran was diagnosed with cervical degenerative joint disease (DJD).  The physician suspected that left arm numbness and hand weakness were related to carpal tunnel syndrome and noted that the MRI results did not show significant nerve impingement on the left side.

A March 2006 VA medical record noted that the Veteran's neck pain and range of motion had been improving with physical therapy and acupuncture.  However, the Veteran still complained of pain and numbness in his left shoulder and forearm.  The doctor noted good range of motion in the neck and no pain or parasthesias in the arm.

A July 2006 x-ray revealed mild focal degenerative disc disease (DDD) at C5 to C6 with space narrowing and small posterior osteophytes protruding minimally into the neural foramen with resultant mild neural foraminal narrowing both on the right and the left sides. 

In a July 2006 VA contract examination of the spine, the Veteran reported constant pain of 1 or 2 out of 10, flaring to 6 or 7 out of 10.  He stated that as a result of his neck and left shoulder pain, he was unable to work as a mechanic about two years prior.  The examiner noted that he did not wear assistive devices or braces on his neck.  Range of motion testing revealed cervical spine forward flexion of 45 degrees; extension of 40 degrees; both left and right lateral flexion of 45 degrees; and both left and right lateral rotation of 80 degrees.  After repetitions, there were no additional limitations in range of motion or joint function due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner diagnosed the Veteran with cervical strain due to overuse and DDD.  

The Veteran underwent physical therapy for his cervical spine from October 2006 to December 2006.  During that time, an October 2006 record noted degenerative changes and joint restriction by muscle guarding; a November 2006 record noted DJD in the upper spine; and another November 2006 record noted complaints of numbness along the ulnar nerve and left hand involving C7 and C8.   

An October 2006 VA medical record again noted constant numbness in the hand and loss of sensation down the anterior aspect of the forearm and in a September 2007 statement, the Veteran reported that his symptoms had worsened since 2006.  In a July 2008 VA spine examination, the Veteran reported constant cervical pain of 4 out of 10, flaring to 8 out of 10, weakness, fatigue, lack of endurance and incoordination.  He reported that flare-ups impaired his ability to take care of himself and to perform his job; however, when not flared up, it only impaired his ability to perform his job.  The Veteran reported that he had missed 10 days of work in the past 12 months due to his condition.  Range of motion testing revealed cervical flexion of 30 degrees; extension of 35 degrees; left lateral flexion of 35 degrees; right lateral flexion of 45 degrees; and both left and right rotation of 80 degrees.  With repeated efforts, the Veteran experienced pain but no further limitation.  Upper left extremity strength was assessed at 4 out of 5.  The examiner diagnosed the Veteran with DDD of the cervical spine at C5 and C6.

A February 2012 MRI of the cervical spine noted an impression of a slightly larger focal syrinx cavity within the substance of the cord just below the 3 to 4 interspace; stable spondylitic changes in the remainder of the cervical spine; and larger focal protrusion in the high thoracic spine at T1-2 just to the right of midline effacing anterior thecal sac, with no cord deformity but disc eccentrically prominent to the right. 

In a February 2012 VA examination of the cervical spine, the Veteran described the constant pain on the left side of his neck as a 3 out of 10, which flared up to a 6 out of 10 and lasted from two to three days to two to three weeks.  He also reported that side to side neck movement was very painful, and that he had difficulty using a rear view mirror when driving.  Range of motion testing revealed forward flexion of 45 degrees without objective pain; extension of 45 degrees with objective pain beginning at zero degrees; right lateral flexion of 45 degrees without objective pain; left lateral flexion of 45 degrees with pain beginning at 30 degrees; right lateral rotation of 80 degrees without objective pain; left lateral rotation of 80 degrees with objective pain at 60 degrees.  After repetitions, range of motion remained unchanged.  The examiner noted normal strength and no localized pain, guarding or muscle spasm.  However, he noted that the Veteran had moderate radiculopathy, paresthesis, dysesthesias, and numbness in left upper extremity, which involved the C5, C6 and C7 roots.  He assessed the functional impact to "slow him down" when the Veteran experienced flare-ups and diagnosed him with neck pain and DDD of C5 and C6.  An addendum noted that he also had IVDS but did not experience any incapacitating episodes.

Current regulations stipulate that a Veteran's cervical spine disorder can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  (Included below are also the criteria for rating the thoracolumbar spine.  These criteria are listed here, but will be utilized in the appropriate section later in this document.)  The General Rating Formula for Diseases and Injuries of the Spine is as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note 1: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note 2: For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 4: Round each range of motion measurement to the nearest five degrees. 

Note 5: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-5243. 

The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1: For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2: If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, DC 5243.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206  (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

With any form of arthritis, painful motion is an important factor of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59. Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Here, the evidence does not support a rating beyond 10 percent for the Veteran's cervical strain.  38 C.F.R. § 4.7.  As to orthopedic manifestations, the evidence does not demonstrate forward flexion of the cervical spine less than 30 degrees; or, the combined range of motion of the cervical spine less than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The July 2006 VA contract examination of the spine showed cervical spine forward flexion of 45 degrees and extension of 40 degrees; both left and right lateral flexion of 45 degrees; and both left and right lateral rotation of 80 degrees.  Combined range of motion was 335 degrees.  After repetitions, there were no additional limitations in range of motion or joint function due to pain, fatigue, weakness, lack of endurance or incoordination.  The July 2008 VA spine examination showed forward flexion of 30 degrees; extension of 35 degrees; left lateral flexion of 35 degrees; right lateral flexion of 45 degrees; and both left and right rotation of 80 degrees.  Combined range of motion was 305 degrees.  With repeated efforts, the Veteran experienced pain but no further limitation.  The February 2012 VA examination showed forward flexion of 45 degrees without objective pain; extension of 45 degrees with objective pain beginning at zero degrees; right lateral flexion of 45 degrees without objective pain; left lateral flexion of 45 degrees with pain beginning at 30 degrees; right lateral rotation of 80 degrees without objective pain; left lateral rotation of 80 degrees with objective pain at 60 degrees.  Combined range of motion was 340 degrees without regard to pain and 260 degrees taking into account when objective pain began.  After repetitions, range of motion remained unchanged.  The examiner noted normal strength and no localized pain, guarding or muscle spasm.  Thus, although the July 2008 examination showed forward flexion of 30 degrees, because both the July 2006 and the February 2012 examinations showed forward flexion of 45 degrees, and because all three examinations show a combined range of motion significantly greater than 170 degrees, the Board finds that the 10 percent rating appropriately describes the Veteran's overall orthopedic manifestations.

As to arthritis, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003.  Arthritis ratings are based on limitation of motion, which is the basis for the rating assigned herein.  Thus, there is no basis for a separate rating for arthritis.  See 38 C.F.R. §  4.14.
 
As to functional loss, credible medical and lay evidence of record documents that the Veteran's cervical strain causes pain, flare-ups, difficulty moving his neck side to side and difficulty with using a rear view mirror, among other factors of functional loss.  When not flared up, there is some impairment of his ability to perform his job; when flared up, there is some impairment of both his ability to perform his job and care for himself.  However, the Veteran does not use any assistive devices and there are no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  Overall, any functional loss present in the cervical spine is adequately accounted for in the 10 percent rating assigned. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. 

As to incapacitating episodes, the probative evidence of record does not reflect incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks for a 12 month period during the appeal.  Although an addendum to the February 2012 VA examination noted that the Veteran does have IVDS in his cervical spine, it also noted that he had not had any incapacitating episodes in the past 12 months.  Moreover, although the July 2008 VA examiner noted that the Veteran had missed 10 days of work in the past 12 months, he did not indicate that it had been prescribed by a physician.  In any case, since 10 days is less than two weeks, even if it had been prescribed by a physician, a higher rating would not be warranted.  38 C.F.R. § 4.71a, DC 5243.

Accordingly, the preponderance of the evidence is against a disability rating greater than 10 percent for the Veteran's cervical strain. 38 C.F.R. § 4.3. The claim is denied.  His cervical strain has not been more severe than contemplated by the 10 percent rating, so the Board cannot "stage" his rating.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 505.

Neurologic Impairment

There is evidence of neurologic impairment in the Veteran's upper left extremity.  DC 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals). DC 8510 states that mild incomplete paralysis is rated as 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side. Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side and 60 percent on the minor side. 38 C.F.R. § 4.124a, DC 8510.  

DC 8511 provides ratings for paralysis of the middle radicular group of nerves. DC 8511 provides that mild incomplete paralysis is rated as 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side. Complete paralysis of the middle radicular group, with adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected, is rated 70 percent disabling on the major side and 60 percent on the minor side. 38 C.F.R. § 4.124a, DC 8511.

The rating schedule provides guidance for rating neurologic disabilities. With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Here, the February 2012 VA examination indicates that the Veteran is left handed, i.e. his "major side" is on the left.  The June 2005 VA medical record diagnosed the Veteran with chronic neck pain and left arm numbness, but noted that it was difficult to determine whether the numbness was due to carpal tunnel syndrome or cervical radicular pain.  The November 2005 VA medical record noted that when the Veteran would bend his neck to the left side, he experienced pain radiating down the left arm and the December 2005 MRI noted possible small focus of syringohydromylia and spondylitic changes in the remainder of the cervical spine; circumferential thecal sac effacement at C5 to C6 with mild cord flattening; and effacement of the anterior subarachnoid space at C4 to C5 again with mild cord flattening.  However, a subsequent December 2005 VA medical record noted that a review of those MRI results did not show significant nerve impingement on the left side; it noted suspicion of left arm numbness as related to carpal tunnel syndrome.  

The March 2006 VA medical record showed that the Veteran complained of pain and numbness in his left shoulder and forearm but the doctor noted no pain or parasthesias down his arm when moving his neck.  The July 2006 x-ray revealed mild focal DDD at C5 to C6 with space narrowing and small posterior osteophytes, protruding minimally into the neural foramen with resultant mild neural foraminal narrowing both on the right and the left sides.  The October 2006 VA medical record again noted constant numbness in the hand, and loss of sensation down anterior aspect of forearm.  The November 2006 VA medical record noted that complaints of numbness along the ulnar nerve and left hand involved C7 and C8.  

The February 2012 VA examiner diagnosed the Veteran with moderate radiculopathy, moderate paresthesis and dysesthesias, and moderate numbness in left upper extremity, in both the upper radicular group (C5/C6) and the middle radicular group (C7) roots.  The Board therefore finds that a separate rating for radiculopathy of the upper left extremity is warranted.  Because the Veteran's radicular symptomatology involved the wrist and hand, the Board finds that DC 8511 (middle radicular group) is more appropriate than DC 8510 (upper radicular group).  As the rating assigned under DC 8511 contemplates moderate parethesis, dysesthesias and numbness in the Veteran's left upper extremity, to assign a separate rating under DC 8510 would constitute pyramiding and is prohibited by 38 C.F.R. § 4.14.  Moreover, because the examiner indicated that the Veteran's radiculopathy involved parethesis, dysesthesias and numbness, but no other neurological abnormalities, a 20 percent rating for mild incomplete paralysis on the major side, and no higher, is warranted.  38 C.F.R. § 4.124a, DC 8511.


Ganglion Cysts

The Veteran contends that his bilateral ganglion cysts are more severely disabling than reflected by the currently noncompensable disability rating.  A June 2005 VA medical record diagnosed the Veteran with a left ganglion cyst and a November 2005 VA medical record noted a 1 cm, rubbery, smooth, round, mobile subcutaneous nodule on the radial side of the Veteran's left inner wrist.  A March 2006 VA medical record noted that the Veteran had two round, hard, non-fluctuant lesions on both wrists.  

In a July 2006 VA contract examination for the wrist, the Veteran reported some intermittent numbness and tingling into the right thenar eminence; that he wears a right wrist brace at night; that he occasionally has some difficulty grabbing things but he did not state that it limited him in his attempts to work.  The examiner noted that the right cyst was more noticeable than the left because it was slightly more protuberant, but that on both wrists there was a 1 cm round, firm but mobile nodule.  Range of motion testing revealed bilateral wrist dorsiflexion of 70 degrees; palmar flexion of 80 degrees; radial elevation of 20 degrees and ulnar deviation of 45 degrees bilaterally.  Both initially and with repetition, there were no additional limitations in range of motion or joint function due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner also noted good grip strength. The Veteran was diagnosed with bilateral ganglion cysts without limitations in range of motion. 

In October 2006, the Veteran reported a significant increase in size of the right ganglion cyst.  In a July 2008 VA wrist examination, the Veteran reported intermittent wrist pain of 2 out of 10, flaring to 6 out of 10 several times a week and lasting a day.  The examiner noted stiffness, swelling, instability and giving way, fatigueability, and lack of endurance, but no weakness, heat, redness or locking.  The Veteran's ability to perform daily occupational or self care activities was not impaired, regardless of whether the cysts were flared up; nor had he missed any work due to the cysts.  For both wrists, range of motion testing revealed dorsiflexion of 70 degrees; palmar flexion of 80 degrees; radial deviation of 20 degrees; and ulnar deviation of 45 degrees.  After repeated efforts, no further limitations in range or motion, joint functioning or pain were noted.  The examiner also noted that a July 2008 x-ray showed no significant joint or bony abnormality.  Subsequent testing of the hands also revealed full range of motion in the hands and fingers and mildly diminished bilateral grip strength.  

In a February 2012 VA wrist examination, the Veteran reported that when flared up, his cysts were much bigger, more painful and more sensitive to bumping and catching.  He noted, however, that his right cyst was currently at its maximal size of 3/4 of an inch but the left cyst was at its minimal size of 1/2 an inch.  The Veteran reported that he used to wear braces on his wrists when he worked but that he currently does not wear braces.  Range of motion testing revealed right wrist palmar flexion of 45 degrees with objective pain at 30 degrees; right wrist dorsiflxion of 45 degrees without objective pain; left wrist palmar flexion of 45 degrees with objective pain at 40 degrees; left wrist dorsiflexion of 45 degrees without objective pain.  After repetitions, there was no additional limitation of motion.  Strength was normal but the examiner noted that he also experienced painful pronation bilaterally, as in twisting a screwdriver.  The examiner noted that there was no indication of arthritis.

The VA rating schedule contains no diagnostic code specifically applicable to rating a ganglion cyst of the wrist; therefore, it is rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

In this case, the RO initially rated the disability as benign skin neoplasms which are rated as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805) or impairment of function. 38 C.F.R. § 4.118, DC 7819. Because the underlying rating criteria pertain to the skin, the Board notes that the regulations relating to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date and the Veteran has not requested that his claim be considered under the revised criteria, those revisions do not apply in this case. 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the RO based the noncompensable rating assigned as of June 2, 1994 on the size of the .5 cm cysts and the fact that there was no evidence of limitation of function or objective pain.   

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent rating for area or areas exceeding 12 square inches (77 sq. cm.). A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, Note (2).

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802, Note (2).  A 10 percent rating is warranted for scars that are superficial, unstable or painful on examination. 38 C.F.R. § 4.118, DCs 7803, 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, DC 7803, Note (1).

Limitation of motion of the wrist is rated under DC 5215. A 10 percent rating is warranted for both the major and minor extremities if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees. 38 C.F.R. § 4.71a, DC 5215. This is the maximum schedular rating for limitation of wrist motion available under this diagnostic code. A higher rating is available under DC 5214, which requires evidence of ankylosis.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain. The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Here, the range of motion in the Veteran's wrists is not so limited that it warrants a 10 percent rating under either DC 5214 or DC 5215.  Both the July 2006 VA contract examination and the July 2008 VA wrist examination showed normal range of motion and no ankylosis.  Although the February 2012 VA wrist indicated some reduction in range of motion, the Veteran still had significant movement. Specifically, the Veteran's right wrist had palmar flexion of 45 degrees with objective pain at 30 degrees, and dorsiflxion of 45 degrees without objective pain.  His left wrist had palmar flexion of 45 degrees with objective pain at 40 degrees, and dorsiflexion of 45 degrees without objective pain.  Thus, neither wrist was limited to less than 15 degrees of dorsiflexion or palmar flexion in line with the forearm as required under DC 5215.  Nor did any examination show anklyosis as required under DC 5214.  

However, it appears the ganglion cysts have become increasingly painful.  Although the June 2005 VA medical record, July 2006 VA contract examination for the wrist, and October 2006 VA medical record do not show any pain associated with the cysts, in the July 2008 VA wrist examination, the Veteran reported intermittent wrist pain of 2 out of 10, flaring to 6 out of 10 several times a week and lasting a day.  In the February 2012 VA wrist examination, the Veteran again reported that when flared up, his cysts became much more painful and sensitive to bumping and catching.  Moreover, the examiner noted that the Veteran had bilateral pain on movement and bilateral localized tenderness or pain on palpitation.  Again, a 10 percent rating is warranted under DC 7804 for scars that are painful on examination. 38 C.F.R. § 4.118.  Such a rating, therefore, is appropriate for each wrist, given that the February 2012 examiner noted that both cysts were painful on examination.  Prior to February 1, 2012 however, there is no objective evidence of pain on examination.  Thus, prior to February 1, 2012, a compensable rating is not warranted.  38 C.F.R. § 4.118, DC 7804.  Moreover, there is no indication that the ganglion cysts can be likened to a deep scar, and they are noted to be less than 3/4 of an inch wide or unstable, thus the other rating criteria related to scars do not provide for a higher rating.  

Given that the pain described by the Veteran was associated with moving and using the wrist and arm, the Board has considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45); however, the analysis in DeLuca does not assist the Veteran.  As the rating assigned will be based upon the Veteran's pain, the rating assigned contemplates functional limitations of his wrist, and thus to assign a separate rating under DC 5215 for limitation of motion would constitute pyramiding and is prohibited by 38 C.F.R. § 4.14.  Resolving reasonable doubt in favor of the Veteran, the service-connected right and left wrist ganglion cysts were painful on examination and therefore each warrant a 10 percent disability rating, but no more, for the period beginning February 1, 2012.

Lumbosacral Strain

The Veteran contends that his lumbosacral strain is more severely disabling than is reflected by the currently assigned 10 percent disability rating.  A June 2005 VA medical record noted a diagnosis of chronic low back pain with left sciatic notch pain and a November 2005 VA medical record noted chronic low back pain with possible radiculopathy but no clear neurological deficit.  An addendum to that record stated that there was probably no lumbosacral radiculopathy.  

A December 2005 VA medical record diagnosed the Veteran with low back pain with left buttock pain of probable sciatica.  A March 2006 VA medical record showed that the Veteran had lower back pain but no shooting pains down legs and that the Veteran was able to ambulate without difficulty.

A July 2006 x-ray of the lumbosacral spine revealed vertebral bodies to be of normal height with adequate maintenance of the intervertebral disc spaces; no evidence of traumatic, neoplastic or significant arthritic change; and no evidence of spondylolysis or spondylolisthesis.
  
In a July 2006 VA contract examination of the spine, the Veteran reported that the pain in his lower back was a constant 2 to 3 out of 10, which flared to a 5 out of 10 intermittently and unpredictably; that the pain was worse when he was on his back; that his back would start to hurt after walking a quarter mile, sitting for one to two hours or standing for fifteen to twenty minutes; and that he could no longer run or bike as he used to.  The examiner noted no problems associated with bowel or bladder functions and that the Veteran did not use any canes, crutches or assistive devices.  Range of motion testing revealed thoracolumbar forward flexion of 90 degrees and extension of 30 degrees; both left and right lateral flexion of 25 degrees; both left and right lateral rotation of 40 degrees.  The examiner noted no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner diagnosed the Veteran with lower back pain due to strain and overuse and noted that no radicular symptoms or neurological deficits were found. 

In a September 2007 statement, the Veteran reported that he had experienced sciatic pain frequently and that he sleeps in a fetal position to reduce the pain in his back.  In a July 2008 VA spine examination, the Veteran complained of constant lower back pain, weakness, fatigue, lack of endurance, incoordination, and a numb left leg.  The Veteran rated the pain a 4 out of 10 generally, flaring up to an 8 out of 10 about three to four times per month and lasting a few days.  The Veteran reported that the flare-ups impaired his daily functional activities for self care but did not cause impairment when not flared-up; however, even when not flared-up, his ability to perform his job was impaired.  He noted that he had missed 10 days of work in the past 12 months.  The Veteran did not use assistive or walking devices.  The straight leg raise test was negative.  Range of motion testing showed thoracolumbar flexion of 90 degrees; extension of 30 degrees; both left and right lateral flexion of 30 degrees; and both left and right rotation of 30 degrees.  Following repetition, the examiner noted no additional limitation in range of motion or joint function due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner noted the Veteran was negative for lordosis or kyphosis and diagnosed him with lumbar spine strain.  

A February 2012 MRI noted an impression of spondylitic changes including some posterior displacement of the left L3 nerve root that "could result in a L3 radiculopathy," and, at L2 and L3, moderate facet joint degenerative change.

In a February 2012 VA spine examination, the Veteran reported that he experienced constant pain in his lower back radiating to both buttocks; he rated the pain a 4 to 5 out of 10.  Flare-ups, however, were "as bad as pain can be" and required him to go to bed for a week.  He also reported that getting up to go to the bathroom was "a killer," and that bowel movements were painful to his back.  Range of motion testing revealed thoracolumbar forward flexion of 90 degrees without objective pain; extension of 5 degrees with pain starting at 5 degrees; right lateral flexion of 20 degrees without objective pain; left lateral flexion of 20 degrees with objective pain at 20 degrees; both left and right lateral rotation of 30 degrees without pain.  After repetitions, range of motion remained unchanged.  The examiner noted that the Veteran had localized tenderness over the left spinous musculature and left sciatic notch.  Strength testing was normal but the straight leg raise test was positive in the left leg at 45 degrees.  The examiner noted that the Veteran had radiculopathy resulting in moderate constant pain in the left lower extremity but no numbness or paresthesias or dysesthesias.  Although he also noted that the Veteran experienced mild intermittent pain in the right lower extremity, the examiner ultimately determined that the right side was not affected by radiculopathy.  The left side radiculopathy involved the left femoral and sciatic roots.  The examiner also determined that there were no indications of arthritis or vertebral fractures and that the functional impact of the flare-ups resulted in incapacitation of about 4 days.  

A lumbosacral strain can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The criteria for evaluating the Veteran's lumbosacral strain is set out above in the discussion of the cervical spine strain.  The same considerations regarding functional impairment, arthritis and lay and medical evidence apply.  


Here, the evidence does not support a rating beyond 10 percent for the lumbosacral strain. 38 C.F.R. § 4.7.  As to orthopedic manifestations, the evidence does not demonstrate forward flexion of the thoracolumbar spine less than 60 degrees or combined range of motion of the thoracolumbar spine less than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The July 2006 VA contract examination of the spine showed spine forward flexion of 90 degrees; extension of 30 degrees; both left and right lateral flexion of 25 degrees; both left and right lateral rotation of 40 degrees.  Combined range of motion was 250 degrees.  The examiner noted that the Veteran did not use assistive devices and that there were no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  

The July 2008 VA spine examination showed thoracolumbar flexion of 90 degrees; extension of 30 degrees; both left and right lateral flexion of 30 degrees; both left and right rotation of 30 degrees.  Combined range of motion was 240 degrees.  Following repetition, the examiner noted no additional limitation in range of motion or joint function due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner noted the Veteran was negative for lordosis, kyphosis, postural abnormalities and the straight leg raise test.  He also noted that he did not use assistive devices and was not unsteady.  Although the February 2012 VA spine examiner noted a positive straight left leg test at 45 degrees, range of motion showed forward flexion of 90 degrees without objective pain; extension of 5 degrees with pain starting at 5 degrees; right lateral flexion of 20 degrees without objective pain; left lateral flexion of 20 degrees with objective pain at 20 degrees; both left and right lateral rotation of 30 degrees without pain.  Combined range of motion was 195 degrees.  After repetitions, range of motion remained unchanged.

As to arthritis, the July 2006 x-ray of the lumbosacral spine revealed no evidence of traumatic, neoplastic or significant arthritic change.  Although the February 2012 MRI of the lumbar spine noted an impression of moderate facet joint degenerative change at L2 and L3, the February 2012 VA examiner determined that there was no indication of arthritis.  Thus, this diagnostic code is not for consideration.

As to functional loss, credible medical and lay evidence of record documents that his low back disability causes pain, flare-ups, difficulty with prolonged sitting and standing, difficulty sleeping on his back, among other factors of functional loss.  When not flared up, there is some impairment of his ability to perform his job; when flared up, there is some impairment of both his ability to perform his job and care for himself.  However, the examiner noted that the Veteran did not use any canes, crutches or assistive devices; there were no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  Overall, any functional loss present in the low back is adequately accounted for in the 10 percent rating assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. 

As to incapacitating episodes, the probative evidence of record does not reflect incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks for a 12 month period during the appeal.  In the February 2012 VA spine examination, the Veteran reported that flare-ups required him to go to bed for a week.  However, it does not appear that the Veteran had been prescribed bed rest by a physician.  Moreover, the February 2012 VA examiner noted in an addendum to the examination that the Veteran did not have IVDS. Although the July 2008 VA spine examiner noted that the Veteran had missed 10 days of work in the past 12 months, he did not indicate that the bed rest had been prescribed by a physician.  In any case, since 10 days is less than two weeks, a higher rating would not be warranted.  

Accordingly, the preponderance of the evidence is against a disability rating greater than 10 percent for the Veteran's lumbosacral strain. 38 C.F.R. § 4.3. The claim is denied.  His low back disability has not been more severe than contemplated by the 10 percent rating, so the Board cannot "stage" his rating.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 505.


Neurologic Impairment

There is evidence of neurologic impairment of the left sciatic nerve.  Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, DC 8520.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.

The June 2005 VA medical record noted a diagnosis of chronic low back pain with left sciatic notch pain but the November 2005 VA medical record noted only possible radiculopathy without a clear neurological deficit.  An addendum to that record stated that there was probably no lumbosacral radiculopathy.  The December 2005 VA medical record diagnosed the Veteran with left buttock pain of probable sciatica but the March 2006 VA medical record noted that the Veteran had no shooting pains down his legs. The July 2006 VA contract examiner noted no radicular symptoms or neurological deficits were found but in the July 2008 VA spine examination, the Veteran complained of a numb left leg.  The February 2012 lumbar spine MRI noted spondylitic changes including some posterior displacement of the left L3 nerve root that could result in a L3 radiculopathy.  In the February 2012 VA examination, the Veteran reported that he experienced constant pain in his lower back radiating to both buttocks.  The examiner noted that the Veteran had radiculopathy on the left side involving the left femoral and sciatic roots but that the right side was not affected.  Thus, the Board finds that a separate rating for radiculopathy of the left lower extremity side is warranted.  Because the examiner indicated that the radiculopathy did not involve numbness, paresthesias, dysesthesias or other neurological abnormalities, a 10 percent rating, and no higher, is warranted.  38 C.F.R. § 4.124a, DC 8520. 

Additional Considerations

As to lay evidence, as noted above, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements. In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected cervical strain, ganglion cysts and lumbosacral strain.  See Falzone v. Brown, 8 Vet. App. 398  (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  The Board finds that the lay evidence and testimony of record from the Veteran throughout the appeal is generally both competent and credible; however, as analyzed above, the Board finds that it does not support a higher rating under any applicable diagnostic code.

The Board has also considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration. In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). Since the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are adequate, and no referral is required. Thun, 22 Vet. App. at 115-116; VAOPGCPREC 6-96. The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's cervical strain, ganglion cysts or lumbosacral strain that would render the schedular criteria inadequate.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. Here, the Board acknowledges that the Veteran has not been employed full-time at all times during the course of the appeal.  However, his disabilities do not appear to prevent him from working.  Although the Veteran's representative said in the September 2007 statement that treatment for his cervical spine strain prevented him from working, the July 2008 VA examination stated that he was working as an equipment manager and the February 2012 examination indicated that he must wear wrist braces when he is able to find work, suggesting that he still works when given the opportunity.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected cervical strain, ganglion cysts or lumbosacral strain.  





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for cervical strain is denied.  

Entitlement to a separate 20 percent rating for radiculopathy (middle radicular group) of the upper left extremity is granted, subject to the applicable laws governing the award of monetary benefits.

Entitlement to a compensable rating for bilateral ganglion cysts of the wrists is denied prior to February 1, 2012.

Entitlement to a 10 percent rating for a left wrist ganglion cyst is granted effective February 1, 2012, subject to the applicable laws governing the award of monetary benefits.

Entitlement to a 10 percent rating for a right wrist ganglion cyst is granted effective February 1, 2012, subject to the applicable laws governing the award of monetary benefits.

Entitlement to rating in excess of 10 percent for lumbosacral strain is denied.  

Entitlement to a separate 10 percent rating for radiculopathy (sciatic neurological manifestations) of the lower left extremity is granted, subject to the applicable laws governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


